         Case 1:21-cv-00653-PGG-SDA Document 1 Filed 01/25/21 Page 1 of 15

   MICHAEL FAILLACE & ASSOCIATES, P.C.
   60 East 42nd Street, Suite 4510
   New York, New York 10165
   Telephone: (212) 317-1200
   Facsimile: (212) 317-1620
   Attorneys for Plaintiff

   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   -------------------------------------------------------X
   GABRIEL LOOR, individually and on behalf
   of others similarly situated,

                                      Plaintiff,                           COMPLAINT

                     -against-
                                                                COLLECTIVE ACTION UNDER
   JOEL ACEVEDO,                                                     29 U.S.C. § 216(b)
                                       Defendant.
   -------------------------------------------------------X                  ECF Case


             Plaintiff Gabriel Loor (“Plaintiff Loor” or “Mr. Loor”), individually and on behalf of others

 similarly situated, by and through his attorneys, Michael Faillace & Associates, P.C., upon his

 knowledge and belief, and as against Joel Acevedo, alleges as follows:

                                            NATURE OF ACTION

        1.        Plaintiff Loor is a former employee of Defendant Joel Acevedo.

        2.         Defendant owns, operates, or controls a construction company, located at 373 South

Broadway 4B, Yonkers, New York 10705 under the name “Atlantic Contracting of Yonkers”.

        3.        Upon information and belief, Defendant Joel Acevedo serves or served as owner,

manager, principal, or agent of Atlantic Contracting of Yonkers and, through this corporate entity,

operates or operated the construction company as a joint or unified enterprise.

        4.        Plaintiff Loor was employed by Defendant as a carpenter at Atlantic Contracting of

Yonkers, located at 373 South Broadway 4B, Yonkers, New York 10705, while also employed and

managed by John Fitzpatrick as a carpenter at Gotham Drywall Inc. (d/b/a Gotham Drywall), located

at 220 India Street, Brooklyn, New York, 11222.
         Case 1:21-cv-00653-PGG-SDA Document 1 Filed 01/25/21 Page 2 of 15

         5.    At all times relevant to this Complaint, Plaintiff Loor worked for Defendant in excess

of 40 hours per week, without appropriate overtime compensation for the hours that he worked.

         6.    Rather, Defendant failed to pay Plaintiff Loor appropriately for any hours worked,

either at the straight rate of pay or for any additional overtime premium.

         7.    Furthermore, Defendant repeatedly failed to pay Plaintiff Loor wages on a timely

basis.

         8.    Defendant’s conduct extended beyond Plaintiff Loor to all other similarly situated

employees.

         9.     At all times relevant to this Complaint, Defendant maintained a policy and practice

of requiring Plaintiff Loor and other employees to work in excess of forty (40) hours per week

without providing the overtime compensation required by federal and state law and regulations.

         10.   Plaintiff Loor now brings this action on behalf of himself, and other similarly situated

individuals, for unpaid overtime wages pursuant to the Fair Labor Standards Act of 1938, 29 U.S.C.

§ 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and 650 et seq. (the

“NYLL”), including applicable liquidated damages, interest, attorneys’ fees and costs.

         11.   Plaintiff Loor seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of Defendant

pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

         12.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Loor’s state law claims under 28 U.S.C.

§ 1367(a).

         13.    Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendant maintains their corporate headquarters and offices within this district, and Defendant
                                                  -2-
        Case 1:21-cv-00653-PGG-SDA Document 1 Filed 01/25/21 Page 3 of 15

operates a construction company located in this district. Further, Plaintiff Loor was employed by

Defendant in this district.

                                                 PARTIES

                                                  Plaintiff

       14.     Plaintiff Gabriel Loor (“Plaintiff Loor” or “Mr. Loor”) is an adult individual

residing in Bronx County, New York.

       15.     Plaintiff Loor was employed by Defendant at Atlantic Contractor of Yonkers Inc.

from approximately May 2016 until on or about October 2019.

       16.     Plaintiff Loor consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b), and

brings these claims based upon the allegations herein as a representative party of a prospective class

of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendant

       17.     At all relevant times, Defendant owned, operated, or controlled a construction

company, located at 373 South Broadway 4B, Yonkers, New York 10705 under the name “Atlantic

Contracting of Yonkers”.

       18.     Upon information and belief, Atlantic Contracting of Yonkers Inc. (d/b/a Atlantic

Contracting of Yonkers) is a domestic corporation organized and existing under the laws of the State

of New York. Upon information and belief, it maintains its principal place of business at 373 South

Broadway 4B, Yonkers, New York 10705.

       19.     Defendant Joel Acevedo is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Joel Acevedo is sued individually

in his capacity as owner, officer and/or agent of Atlantic Contracting of Yonkers Inc. (d/b/a Atlantic

Contracting of Yonkers). Defendant Joel Acevedo possesses operational control over the

corporation, an ownership interest in Defendant Corporation, and controls significant functions of

the corporation. He determines the wages and compensation of its employees, including Plaintiff
                                                  -3-
          Case 1:21-cv-00653-PGG-SDA Document 1 Filed 01/25/21 Page 4 of 15

Loor, establishes the schedules of the employees, maintains employee records, and has the authority

to hire and fire employees.

                                        FACTUAL ALLEGATIONS

                       Defendant Possesses Control Over a Construction Company

          20.    Defendant operates a construction company located in Yonkers, New York.

          21.    Defendant Joel Acevedo possesses operational control over Atlantic Contracting of

Yonkers Inc. (d/b/a Atlantic Contracting of Yonkers)), possesses ownership interests in the

corporation, or controls significant functions of the corporation.

          22.    Defendant possessed substantial control over Plaintiff Loor’s (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiff Loor, and all similarly situated individuals, referred to

herein.

          23.    Upon information and belief, Defendant Joel Acevedo operates Atlantic Contracting

of Yonkers Inc. (d/b/a Atlantic Contracting of Yonkers). as either an alter ego of himself and/or

fails to operate the corporation as an entity legally separate and apart from himself, by among other

things:

                a) failing to adhere to the corporate formalities necessary to operate the corporation

                   as a Corporation,

                b) defectively forming or maintaining the corporate entity of the corporation, by,

                   amongst other things, failing to hold annual meetings or maintaining appropriate

                   corporate records,

                c) transferring assets and debts freely as between himself,

                d) operating the corporation for his own benefit as the sole or majority shareholder,

                e) operating the corporation for his own benefit and maintaining control over this

                   corporation as a closed Corporation,
                                                    -4-
        Case 1:21-cv-00653-PGG-SDA Document 1 Filed 01/25/21 Page 5 of 15

             f) intermingling assets and debts of his own with the corporation,

             g) diminishing and/or transferring assets of the corporation to avoid full liability as

                  necessary to protect his own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       24.       At all relevant times, Defendant was Plaintiff Loor’s employer within the meaning of

the FLSA and New York Labor Law. Defendant had the power to hire and fire Plaintiff Loor,

controlled the terms and conditions of employment, and determined the rate and method of any

compensation in exchange for Plaintiff Loor’s services.

       25.       In each year from 2016 to 2019, Defendant, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       26.       In addition, upon information and belief, Defendant and/or his enterprise was directly

engaged in interstate commerce. As an example, numerous items that were used in the construction

company on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       27.       Plaintiff Loor is a former employee of Defendant who was employed as a carpenter.

       28.       Plaintiff Loor seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                          Plaintiff Gabriel Loor

       29.       Plaintiff Loor was employed by Defendant from approximately May 2016 until on or

about October 2019.

       30.       Defendant employed Plaintiff Loor as a carpenter.

       31.       Plaintiff Loor regularly handled goods in interstate commerce, such as construction

tools, and other supplies produced outside the State of New York.

       32.       Plaintiff Loor’s work duties required neither discretion nor independent judgment.
                                                   -5-
         Case 1:21-cv-00653-PGG-SDA Document 1 Filed 01/25/21 Page 6 of 15

         33.   Throughout his employment with Defendant, Plaintiff Loor regularly worked in

excess of 40 hours per week.

         34.   From approximately May 2016 until on or about June 2016, Plaintiff Loor worked

from approximately 7:00 a.m. until on or about 5:30 p.m., Mondays through Fridays and from

approximately 7:00 a.m. until on or about 3:30 p.m., on Saturdays, for two weeks out of the month

(typically 61 hours per week).

         35.   From approximately May 2016 until on or about June 2016, Plaintiff Loor worked

from approximately 7:00 a.m. until on or about 3:30 p.m., Mondays through Saturdays, for two

weeks out of the month (typically 51 hours per week).

         36.   From approximately July 2016 until on or about August 2016, Plaintiff Loor worked

from approximately 7:30 a.m. until on or about 10:00 p.m., Mondays through Fridays and from

approximately 7:00 a.m. until on or about 3:30 p.m., on Saturdays (typically 81 hours per week).

         37.   From approximately September 2016 until on or about October 2019, Plaintiff Loor

worked from approximately 7:00 a.m. until on or about 5:30 p.m., Mondays through Fridays and

from approximately 7:00 a.m. until on or about 3:30 p.m., on Saturdays, for two weeks out of the

month (typically 61 hours per week).

         38.   From approximately September 2016 until on or about October 2019, Plaintiff Loor

worked from approximately 7:00 a.m. until on or about 3:30 p.m., Mondays through Saturdays, for

two weeks out of the month (typically 51 hours per week).

         39.   Throughout his employment, Defendant paid Plaintiff Loor his wages by personal

check.

         40.   From approximately May 2016 until on or about October 2019, Defendant paid

Plaintiff Loor $28.00 per hour.

         41.   Although Defendant granted Plaintiff Loor a 30-minute meal break, he constantly

interrupted the breaks by requiring Plaintiff Loor to perform various work duties.
                                                 -6-
        Case 1:21-cv-00653-PGG-SDA Document 1 Filed 01/25/21 Page 7 of 15

       42.     Defendant took improper and illegal deductions from Plaintiff Loor’s wages;

specifically, Defendant deducted one hour from Plaintiff Loor's weekly wages for arriving late,

regardless of the fact that he was only 10 or fewer minutes late.

       43.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Loor regarding overtime and wages under the FLSA and NYLL.

       44.     Defendant did not provide Plaintiff Loor an accurate statement of wages, as required

by NYLL 195(3).

      45.      Defendant did not give any notice to Plaintiff Loor, in English and in Spanish

(Plaintiff Loor’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      46.      Defendant required Plaintiff Loor to purchase “tools of the trade” with his own

funds—including a laser, a drill, a tool pouch, and tools.

                                 Defendant’s General Employment Practices

      47.      At all times relevant to this Complaint, Defendant maintained a policy and practice

of requiring Plaintiff Loor (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate overtime compensation as required by federal and state laws.

      48.      Plaintiff Loor was a victim of Defendant’s common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      49.      Defendant paid Plaintiff Loor his wages by personal check.

      50.      Defendant failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.




                                                  -7-
        Case 1:21-cv-00653-PGG-SDA Document 1 Filed 01/25/21 Page 8 of 15

      51.      Upon information and belief, these practices by Defendant were done willfully to

disguise the actual number of hours Plaintiff Loor (and similarly situated individuals) worked, and

to avoid paying Plaintiff Loor properly for his full hours worked.

      52.      Defendant engaged in his unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      53.      Defendant’s unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Loor and other similarly situated former workers.

      54.      Defendant failed to provide Plaintiff Loor and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      55.      Defendant failed to provide Plaintiff Loor and other employees, at the time of hiring

and on or before February 1 of each subsequent year, a statement in English and the employees’

primary language, containing: the rate or rates of pay and basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of the

minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by the

employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS



                                                  -8-
          Case 1:21-cv-00653-PGG-SDA Document 1 Filed 01/25/21 Page 9 of 15

      56.       Plaintiff Loor brings his FLSA overtime compensation and liquidated damages

claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all

similarly situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendant, on or after the date that is three years before the filing of the complaint in this case (the

“FLSA Class Period”).

      57.       At all relevant times, Plaintiff Loor and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendant’s common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required overtime pay at a one and

one-half their regular rates for work in excess of forty (40) hours per workweek under the FLSA

under the FLSA.

      58.       The claims of Plaintiff Loor stated herein are similar to those of the other employees.

                                    FIRST CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      59.       Plaintiff Loor repeats and realleges all paragraphs above as though fully set forth

herein.

          60.   At all times relevant to this action, Defendant was Plaintiff Loor’s employer (and

employer of the putative FLSA Class members) within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203(d). Defendant had the power to hire and fire Plaintiff Loor (and the FLSA

Class members), controlled the terms and conditions of employment, and determined the rate and

method of any compensation in exchange for his employment.

          61.   At all times relevant to this action, Defendant was engaged in commerce or in an

industry or activity affecting commerce.

          62.   Defendant constitutes an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).
                                                   -9-
          Case 1:21-cv-00653-PGG-SDA Document 1 Filed 01/25/21 Page 10 of 15

      63.      Defendant, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Loor (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      64.      Defendant’s failure to pay Plaintiff Loor (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      65.      Plaintiff Loor (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      66.       Plaintiff Loor repeats and realleges all paragraphs above as though fully set forth

herein.

      67.      Defendant, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Loor overtime compensation at

rates of one and one-half times the regular rate of pay for each hour worked in excess of forty hours

in a work week.

      68.      Defendant’s failure to pay Plaintiff Loor overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      69.      Plaintiff Loor was damaged in an amount to be determined at trial.

                                   THIRD CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      70.       Plaintiff Loor repeats and realleges all paragraphs above as though fully set forth

herein.



                                                 - 10 -
          Case 1:21-cv-00653-PGG-SDA Document 1 Filed 01/25/21 Page 11 of 15

      71.      Defendant failed to provide Plaintiff Loor with a written notice, in English and in

Spanish (Plaintiff Loor’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      72.      Defendant is liable to Plaintiff Loor in the amount of $5,000, together with costs and

attorneys’ fees.

                                    FOURTH CAUSE OF ACTION

                     VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

      73.          Plaintiff Loor repeats and realleges all paragraphs above as though fully set forth

herein.

      74.      With each payment of wages, Defendant failed to provide Plaintiff Loor with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      75.      Defendant is liable to Plaintiff Loor in the amount of $5,000, together with costs and

attorneys’ fees.

                                      FIFTH CAUSE OF ACTION
                                                   - 11 -
          Case 1:21-cv-00653-PGG-SDA Document 1 Filed 01/25/21 Page 12 of 15

                              RECOVERY OF EQUIPMENT COSTS

       76.      Plaintiff Loor repeats and realleges all paragraphs above as though fully set forth

herein.

       77.      Defendant required Plaintiff Loor to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

       78.      Plaintiff Loor was damaged in an amount to be determined at trial.

                             SIXTH CAUSE OF ACTION
                 UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                               OF THE NEW YORK LABOR LAW

          79.   Plaintiff Loor repeats and realleges all paragraphs above as though set forth fully

herein.

          80.   At all relevant times, Defendant was Plaintiff Loor’s employer within the meaning of

the N.Y. Lab. Law §§ 2 and 651.

          81.   Defendant made unlawful deductions from Plaintiff Loor’s wages; specifically,

Defendant deducted one hour from Plaintiff Loor's weekly wages for arriving late regardless of the

timespan.

          82.   The deductions made from Plaintiff Loor’s wages were not authorized or required by

law.

          83.   Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiff Loor’s wages, Defendant willfully violated NYLL, Article 6, §§ 190 et seq., and supporting

New York State regulations.

       84.      Plaintiff Loor was damaged in an amount to be determined at trial.




                                                 - 12 -
          Case 1:21-cv-00653-PGG-SDA Document 1 Filed 01/25/21 Page 13 of 15

                                      SEVENTH CAUSE OF ACTION

                       VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                    OF THE NEW YORK LABOR LAW

        85.         Plaintiff Loor repeats and realleges all paragraphs above as though set forth fully

herein.

        86.         Defendant did not pay Plaintiff Loor on a regular weekly basis, in violation of NYLL

§191.

        87.         Defendant is liable to Plaintiff Loor in an amount to be determined at trial.



                                           PRAYER FOR RELIEF

              WHEREFORE, Plaintiff Loor respectfully requests that this Court enter judgment against

 Defendant by:

              (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

              (b)    Declaring that Defendant violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Loor and the FLSA Class members;

              (c)    Declaring that Defendant’s violations of the provisions of the FLSA were willful

 as to Plaintiff Loor and the FLSA Class members;

              (d)    Awarding Plaintiff Loor and the FLSA Class members damages for the amount of

 unpaid overtime compensation and damages for any improper deductions or credits taken against

 wages under the FLSA as applicable;

              (e)    Awarding Plaintiff Loor and the FLSA Class members liquidated damages in an

 amount equal to 100% of his damages for the amount of unpaid overtime compensation, and
                                                      - 13 -
      Case 1:21-cv-00653-PGG-SDA Document 1 Filed 01/25/21 Page 14 of 15

damages for any improper deductions or credits taken against wages under the FLSA as applicable

pursuant to 29 U.S.C. § 216(b);

        (f)     Declaring that Defendant violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Loor;

        (g)     Declaring that Defendant’s violations of the provisions of the NYLL were willful

as to Plaintiff Loor;

        (h)     Awarding Plaintiff Loor damages for the amount of unpaid overtime compensation,

and for any improper deductions or credits taken against wages as applicable

        (i)     Awarding Plaintiff Loor liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of overtime compensation shown to be owed pursuant to NYLL

§ 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

        (j)     Awarding Plaintiff Loor and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

        (k)     Awarding Plaintiff Loor and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

        (l)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

        (m)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Loor demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

        January 25, 2021

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                - 14 -
Case 1:21-cv-00653-PGG-SDA Document 1 Filed 01/25/21 Page 15 of 15


                              By:              /s/ Michael Faillace
                                        Michael Faillace [MF-8436]
                                        60 East 42nd Street, Suite 4510
                                        New York, New York 10165
                                        Telephone: (212) 317-1200
                                        Facsimile: (212) 317-1620
                                        Attorneys for Plaintiff




                               - 15 -
